Citation Nr: 0306807	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  00-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes 
planus prior to June 1, 1999.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus from June 1, 1999.

[The issue of service connection for Post-traumatic Stress 
Disorder (PTSD) will be the subject of a later Board of 
Veterans' Appeals (Board) decision by a panel, including both 
Veterans Law Judges who have conducted hearings on that 
issue.]


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1960 to December 1963.  This matter comes before the 
Board on appeal from a February 2000 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral pes planus, rated noncompensable, 
effective from January 9, 1992.  An August 2001 Decision 
Review Officer decision assigned a staged 10 percent rating 
for bilateral pes planus effective from June 1, 1999 based on 
a difference of opinion.  


FINDINGS OF FACT

1.  Prior to June 1, 1999, the veteran's bilateral pes planus 
was no more than mild in degree.

2.  From June 1, 1999, the bilateral pes planus is reasonably 
shown to be severe.


CONCLUSIONS OF LAW

1.  A compensable rating for pes planus is not warranted 
prior to June 1, 1999.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § , 4.71a, Code 5276 (2002).

2.  A 30 percent rating is warranted for bilateral pes planus 
from June 1, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ , 4.71a, Code 5276 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA treatment records, 
private medical records, and VA examination reports.  The 
appellant was notified of the applicable laws and 
regulations.  The rating decisions, the statement of the 
case, and the supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  He was 
notified of the enactment of the VCAA in March 2001 
correspondence.  The correspondence specifically informed him 
of his and VA's relative responsibilities in obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records reveal that on examination for 
enlistment in December 1960, no defects of the feet were 
noted.  In the veteran's report of medical history, 
asymptomatic second degree bilateral pes planus was noted.  
In July 1962, the veteran complained of heel pain.  Third 
degree pes planus was diagnosed, and arch supports were 
prescribed.  On October 1963 separation examination, 
asymptomatic bilateral second degree pes planus was noted.

VA treatment records from February 1984 to November 1995 
reveal no treatment for or complaints related to pes planus.

Private medical records from November 1972 to January 1990 
note complaints of pain from bilateral hallux valgus and 
arthritic bunions.  Surgery was recommended for the bunions.
On September 1995 VA examination, bilateral flat feet with 
mild hallux valgus was diagnosed.  Shaved bunions were noted 
on x-ray.

On June 1, 1999 VA examination, the veteran reported that he 
developed severe foot pain in the Army.  He has had pain 
since then.  He had bunions removed in 1972 and 1980.  On 
examination, there was marked pes planus of the left foot, 
arches were tender bilaterally.

VA treatment records from January 2000 to July 2001 reveal no 
complaints of or treatment related to pes planus.  The 
veteran did report on several occasions that he walked for 
exercise; and walking was also recommended by doctors as part 
of a weight loss program.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, the veteran's bilateral 
pes planus has been assigned "staged ratings" by the RO, 
and both stages are before the Board.

Pes planus is rated under Code 5276, which provides that 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the tendo Achilles, and no 
improvement with orthotics, is rated 50 percent disabling.  
Severe bilateral pes planus, with objective evidence of 
marked deformity, accentuated pain on manipulation or use, 
swelling on use, and characteristic callosities is rated 30 
percent.  Moderate pes planus, with weight bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet is 
rated 10 percent.  38 C.F.R. § 4.71a.

Prior to June 1, 1999, there are no objective findings of 
pain or other symptoms related to bilateral pes planus.  The 
condition was diagnosed on September 1995 examination, and in 
service medical records, but no treatment for pes planus was 
reported during that period, and functional impairment due to 
pes planus was not shown.  The veteran was treated for 
bunions and hallux valgus, which were described as "mild" 
by a VA examiner.  A private examiner noted that the veteran 
had "some" pain, and that treatment might be required in 
the future.  Because the bilateral foot disorder was 
described as mild, and because treatment records show only 
one incident of complaints of foot problems, a noncompensable 
rating is warranted for the period prior to June 1, 1999.  
The veteran's bilateral pes planus was indeed not shown to be 
more than mild in degree.

On June 1, 1999 VA examination, the pes planus appeared to 
have increased in severity.  Left foot pes planus was 
described as marked.  There was bilateral arch tenderness.  
The finding of marked deformity along with the clinical 
finding of bilateral arch tenderness (but with no swelling, 
characteristic callosities) establishes that the disability 
picture presented by the  pes planus does not satisfy, but 
approximates one of severe pes planus.  In those 
circumstances, a 30 percent rating is warranted for the pes 
planus.  38 C.F.R. § 4.7.  




ORDER

A compensable rating for bilateral pes planus prior to June 
1, 1999, is denied.

A 30 percent rating is granted for bilateral pes planus from 
June 1, 1999.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

